DETAILED ACTION
Reasons for Allowance
Claims 1, 3-5, 7, 9, 10, 14, 15, 17-19, 24-27, 31, and 40-43 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to anticipate and/or render obvious either solely or in combination: “the optical filter for passing light in a wavelength of fluorescent light used for obtaining the DF image is in a range between 660 and 900 nm.”
Regarding independent claim 25, the prior art fails to anticipate and/or render obvious either solely or in combination: “calculating a heart rate of the subject of the transcranial brain optical imaging based, at least in part, on a rate of varying of intensity of the plurality of the LS images”.
Regarding independent claim 26, the prior art fails to anticipate and/or render obvious either solely or in combination: “calculating a blood flow rate based at least in part on differences between the plurality of DF images”.
Regarding independent claim 27, the prior art fails to anticipate and/or render obvious either solely or in combination: “calculating a heart rate of the subject, at least in part, on a rate of varying of intensity of the plurality of LS images; calculating a blood flow rate based, at least in part, on differences between the plurality of DF images”.
Regarding independent claim 31, the prior art fails to anticipate and/or render obvious either solely or in combination: “wherein the optical filter is passing light in a wavelength of fluorescent light in a range between 660 and 900nm.”
Regarding independent claim 43, the prior art fails to anticipate and/or render obvious either solely or in combination: “obtaining a plurality of LS images, and using the plurality of LS images to calculate an improved-contrast LS image
Regarding dependent claims 3-5, 7, 9, 10, 14, 15, 17-19, 24, and 40-42, claims are considered to be allowable at least by virtue of their dependency upon allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793